Citation Nr: 1507561	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  09-31 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. Durham, Counsel
INTRODUCTION

The Veteran served on active duty from October 12, 1966, to July 30,1969; February 13, 1974, to July 23, 1980; November 24, 2001, to November 25, 2001; January 12, 2002, to January 13, 2002; and March 10, 2004, to March 20, 2004. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the VA RO in St. Petersburg, Florida. 

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in April 2014.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.103(c)(2) (2012) requires that the VLJ/Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing.  Additionally, it is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate his claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2).

This issue was remanded in September 2014 for further development, which has been conducted. 

The Board notes that additional medical records were associated with the claims file after the most recent supplemental statement of the case (SSOC) was issued with respect to this claim.  However, as this evidence is either not pertinent to the claim or essentially duplicates evidence already of record, the Board finds no prejudice to the Veteran in proceeding to adjudicate the claim, as done below. 

Moreover, the Board notes that the Veteran submitted in November 2014 information regarding his income from 2007 to 2013.  While the December 2014 SSOC did not acknowledge receipt of this information, the Board notes that this evidence appears to have been of record at the time of this SSOC.  Therefore, there is no need to obtain a waiver of review of this evidence by the Agency of Original Jurisdiction (AOJ), as the evidence was already of record at the time of the December 2014 SSOC.  


FINDING OF FACT

The Veteran's service-connected disabilities do not prevent him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for the assignment of TDIU due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155 , 5107, 5110 (West 2014); 38 C.F.R. §§ 3.340 , 3.341, 4.16, 4.25 (2014).








REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

A July 2007 VCAA letter fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, this letter described how disability ratings and effective dates were assigned.    

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The Veteran was most recently provided VA examinations which addressed his service-connected disabilities and his employability in April 2008 and March 2014.  There is no objective evidence indicating that there has been a material change in the severity of his service-connected disabilities since he was last examined.  See 38 C.F.R. § 3.327(a) (2014).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The Board finds these examination reports to be thorough and consistent with contemporaneous medical records.  The examinations in this case are adequate upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).	

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2014).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b) (2014).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

As an initial matter, the Board notes that the Veteran is service-connected for the following disabilities: residuals, adenocarcinoma of the prostate (100 percent); depression (50 percent); residual of fracture, right ankle, post operative (20 percent); and erectile dysfunction (0 percent).  As such, the Veteran's service-connected disabilities meet the percentage rating standards for TDIU.  38 C.F.R. § 4.16(a) (2014).  However, for the Veteran to prevail on a claim for entitlement to TDIU, the evidence must show that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.

Importantly, disability ratings are based on the average impairment in earning capacity resulting from the disability.  38 U.S.C.A. § 1155; see also 38 C.F.R. § 4.1.  For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect circumstances which place that Veteran's case in a different category than other Veterans with an equal rating of disability.  Van Hoose, 4 Vet. App at 363.

The Veteran filed this claim for TDIU in 2007, and at that time he had a part-time job with Daytona-Orlando Transport.  He left that job in 2010 and then had a part-time job as a security guard from approximately 2011 to 2013.  He indicated at the April 2014 Board hearing that he had not worked at all for approximately one year.  He further asserted that he stopped working because he had to be on his feet quite a bit, which caused difficulties with his ankle, and because of issues with urinary urgency.  He asserted that he left his driving job with Daytona-Orlando Transport because he was taking Prozac, the hours were long, and he was exhausted. 

While the Veteran was not unemployed for the period of 2007 to 2013, the first question at issue is whether his employment was gainful or marginal.  Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2014).

To decide this question, the Board requested in the September 2014 remand that the Veteran submit additional information pertaining to his income.  In response, the Veteran submitted various W-2 Forms and Social Security Administration (SSA) benefit statements covering the years of 2007 to 2013.  The Veterans' 2007 W-2 Form reflects that he had an income of $14,761.24, which was above the poverty threshold for that year ($13,954) as determined by the United States Census Bureau for one person plus a dependent (the Veteran's spouse).  However, the Veteran's income documents from 2008 reflect that the Veteran had an income of $12,219.06, which was below the pertinent poverty threshold for that year ($14,489).  Income documents provided by the Veteran for subsequent years also reflect that the Veteran's income was below the poverty threshold.  

Therefore, as the Veteran's employment would be considered marginal from 2008 onward, the questions remains as to whether the Veteran is unemployable as a result of his service-connected disabilities.  

Having reviewed the medical evidence of record, the Board finds that the preponderance of the evidence does not reflect that the Veteran is precluded from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.

Specifically, the Veteran underwent a VA PTSD examination most recently in March 2014, at which the examiner noted that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although general functioning satisfactorily, with normal routine behavior self-care and conversation.  The Veteran reported that he had not worked over the past year because of his medical problems.  He decided to retire.  The examiner noted that, despite the Veteran's current medical problems, he was continuing to satisfactorily complete his activities of daily living and was also involved in a variety of other social and church-related events.  

The Veteran underwent a VA prostate cancer examination in March 2014.  The  examiner noted that the Veteran's prostate cancer impacted his ability to work.  The Veteran reported that he last worked in 2013.  He was employed as a security guard, part-time.  The Veteran reported that he had to take frequent breaks due to his urinary frequency.

The Veteran also underwent a VA PTSD examination in May 2012, at which the examiner noted that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

In a May 2010 VA examination report, the examiner noted that the Veteran was diagnosed with prostate cancer not active with residual urinary incontinence and erectile dysfunction, which had no significant effects on his occupation. 

At a May 2010 VA mental disorder examination, the examiner determined that the Veteran did not have total occupational and social impairment due to mental disorder signs and symptoms.

At an April 2008 VA joint examination, the examiner noted that the Veteran's right ankle condition had no significant effects on his general occupation.

An August 2006 VA joints examination report revealed that the Veteran worked part-time as a bus driver and had no lost time off from work due to his service-connected right ankle condition. 

While the Board does not doubt that the Veteran's service-connected disabilities significantly impact his employability, the weight of the evidence does not support the contention that his service-connected disabilities are of such severity so as to preclude his participation in any form of substantially gainful employment.  For example, the March 2014 VA prostate cancer examination report reflects that the Veteran's prostate cancer impacted his ability to work, in that the Veteran reported that he had to take frequent breaks due to urinary frequency.  However, this examiner did not indicate that the Veteran's prostate cancer rendered him unemployable.  The March 2014 and May 2012 VA PTSD examination reports reflect that the Veteran's service-connected PTSD manifests with some occupational impairment but did not reflect that the Veteran was unemployable due to his service-connected PTSD.  The August 2006, April 2008, and May 2010 VA examination reports all indicate that the Veteran's ankle disability, psychiatric disability, and prostate cancer did not result in total occupational impairment.  

While the Board has considered the Veteran's lay assertions as to the interference of his service-connected disabilities with his ability to perform his previous occupations, the Board ultimately places far more weight on the reports of these VA examinations, which are the result of thorough physical and mental evaluation by objective health care providers.  As noted, the results of these examinations weigh against finding that the Veteran is precluded from maintaining any form of substantially gainful employment due to his service-connected disabilities.  

In summary, the Board believes that the symptomatology associated with his service-connected disabilities, including the degree of occupational impairment present, is appropriately compensated via the ratings assigned to these disabilities.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Thus, the Board finds that the Veteran has not met the criteria for entitlement to TDIU.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b) (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to TDIU is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


